        Case 8:20-bk-13014-MW         Doc 114 Filed 06/11/21 Entered 06/11/21 15:02:37       Desc
                                       Main Document    Page 1 of 10


          1 Roksana D. Moradi-Brovia (Bar No. 266572)
            W. Sloan Youkstetter (Bar No. 296681)
          2 RESNIK HAYES MORADI LLP
            17609 Ventura Blvd., Suite 314
          3 Encino, CA 91316
            Telephone: (818) 285-0100
          4 Facsimile: (818) 855-7013
            roksana@RHMFirm.com
          5 sloan@RHMFirm.com
          6 Attorneys for Debtor
            Northern Holdings, LLC
          7
          8                           UNITED STATES BANKRUPTCY COURT
          9                            CENTRAL DISTRICT OF CALIFORNIA
         10                                     SANTA ANA DIVISION
         11
               In re:                                      Case No. 8:20-bk-13014-MW
         12
                                                           Chapter 11
         13             NORTHERN HOLDING, LLC,
                                                           SUPPLEMENT TO DEBTOR’S
         14                                        Debtor. STATUS REPORT [DOCKET NO.
                                                           113]; DECLARATION OF LEROY
         15                                                CODDING IN SUPPORT THEREOF
         16                                                Date: June 14, 2021
                                                           Time: 9:00 a.m.
         17                                                Place: Courtroom 6C
                                                                  411 W. Fourth Street
         18                                                       Santa Ana, CA 92701
         19             TO THE HONORABLE MARK S. WALLACE, UNITED STATES
         20 BANKRUPTCY JUDGE; THE UNITED STATES TRUSTEE AND HIS COUNSEL
         21 OF RECORD; AND ALL CREDITORS AND PARTIES IN INTEREST:
         22             Northern Holdings, LLC, the “Debtor” and “Debtor-in-Possession” (“DIP”) in the
         23 above referenced Chapter 11 case, hereby submits a supplement to its third Status Report
         24 [Docket No. 113], as follows:
         25 ///
         26 ///
         27 ///
         28 ///
RESNIK HAYES
 MORADI LLP
        Case 8:20-bk-13014-MW      Doc 114 Filed 06/11/21 Entered 06/11/21 15:02:37            Desc
                                    Main Document    Page 2 of 10

                    The Debtor currently owns and operates the following real properties:
          1
               “Live Oak Property”         Fair Market Value (“FMV”) – to be determined by the
          2                                approved sale price (see below)
               2380 Live Oak Road
          3
               Paso Robles, CA 93446       1st TD:
          4                                Farm Credit West, FLCA [hereinafter “Farm Credit”]
               2 homes on the property.    (cross-collateralized with 1172 and Texas Road)
          5                                $19,040,509.25 (per Farm Credit’s Motion for Relief)
          6
                                           Property Taxes:
          7                                County of San Luis Obispo County Tax
                                           Collector
          8
                                           $13,625.84
          9
               “1172 Property”             FMV $11,500,000
         10
               1172 San Marcos Road       1st TD:
         11    Paso Robles, CA 93446      Farm Credit (cross-collateralized with Live Oak and Texas
         12                               Road)
               Winery facility (42,000 sq $19,040,509.25 (per Farm Credit’s Motion for Relief)
         13    ft) and residential
               apartment.                 Property Taxes:
         14
                                          County of San Luis Obispo County Tax
         15                               Collector
                                          $3,200,000
         16
               “Texas Road Property”       FMV $4,300,000
         17
         18    APN 027-145-022              1st TD:
                                            Farm Credit (cross-collateralized with 1172 and Live Oak)
         19    42-acre vineyard (permits $19,040,509.25 (per Farm Credit’s Motion for Relief)
               obtained for a single-
         20    family residence but no      Property Taxes:
         21    plan to proceed with         County of San Luis Obispo County Tax
               construction at this point). Collector
         22                                 $6,618.26
         23
         24         The Debtor is very pleased to report that it received several bids on the various real

         25 properties. The Debtor is prepared to accept a bid for the Live Oak property, subject to the
         26 result of the continued hearings on the U.S. Trustee’s (“UST”) Motion to Dismiss or
         27 Convert [Docket No. 60] and senior lienholder Farm Credit’s Motion for Relief from the
         28 Automatic Stay [Docket No. 11], which are set for the same date and time as the Status
RESNIK HAYES
 MORADI LLP
                                                           2
        Case 8:20-bk-13014-MW         Doc 114 Filed 06/11/21 Entered 06/11/21 15:02:37            Desc
                                       Main Document    Page 3 of 10

               Conference this supplement relates to.
          1
                      The offer on just the Live Oak property (land and two homes) is several million
          2
               dollars higher than Farm Credit’s appraisal of the property. It is also about 72% of the
          3
               amount of the entire debt owed to Farm Credit. If the Court allows the Debtor to proceed
          4
               as the DIP in this Chapter 11 case, the Debtor will accept the bid and its real estate
          5
               consultant and broker, Hilco Real Estate, LLC (“Hilco”), will proceed with drafting a
          6
               purchase sale agreement, which will be the basis of an imminently filed motion for
          7
               approval of sale.
          8
                      The Debtor has revealed to Farm Credit the details of the bid on the Live Oak
          9
               property. However, as the Debtor cannot accept the bid prior to the conclusion of the June
         10
               14, 2021 hearings, those details are not disclosed herein. The Debtor can submit the details
         11
               to the Court under seal or provide them for in camera review. The Debtor can confirm that
         12
               Hilco, at the Debtor’s direction, has performed a robust investigation of the proposed
         13
               buyer and has found this party to be creditworthy and the offer to be sound, and therefore
         14
               supports the Debtor’s acceptance of the bid.
         15
                      There is significant interest in the winery facility and the vineyard – several bids
         16
               were received for either just one of the properties, or a combination. There is one group in
         17
               particular that is expected to submit a bid shortly and the Debtor and Hilco have
         18
               determined that the best course of action is to wait on this last bid before deciding on how
         19
               to proceed with regards to the 1172 and Texas Road properties. Another consideration is
         20
               that an accepted offer on the Live Oak property will positively impact the interest in the
         21
               winery facility and the vineyard.
         22
         23
               Dated: June 11, 2021                                  RESNIK HAYES MORADI LLP
         24
         25                                                   By:     /s/ Roksana D. Moradi-Brovia
         26                                                              Roksana D. Moradi-Brovia
                                                                            W. Sloan Youkstetter
         27                                                                 Attorneys for Debtor
                                                                           Northern Holdings, LLC
         28
RESNIK HAYES
 MORADI LLP
                                                              3
        Case 8:20-bk-13014-MW        Doc 114 Filed 06/11/21 Entered 06/11/21 15:02:37            Desc
                                      Main Document    Page 4 of 10

                                      DECLARATION OF LEROY CODDING
          1
          2
                      I, Leroy Codding, declare as follows:
          3
          4
                      1.     I have personal knowledge of the facts set forth herein, and if called as a
          5
               witness, I could and would testify competently with respect thereto. Where facts are
          6
               alleged upon information and belief, I believe them to be true.
          7
                      2.     I am the sole and managing member and the custodian of records of
          8
               Northern Holdings, LLC, the “Debtor” and “Debtor-in-Possession” (“DIP”) in this Chapter
          9
               11 case. I am authorized to make decisions for the Debtor.
         10
                      3.     The Debtor currently owns and operates the following real properties:
         11
                “Live Oak Property”          Fair Market Value (“FMV”) – to be determined by the
         12                                  approved sale price (see below)
                2380 Live Oak Road
         13
                Paso Robles, CA 93446        1st TD:
         14                                  Farm Credit West, FLCA [hereinafter “Farm Credit”]
                2 homes on the property.     (cross-collateralized with 1172 and Texas Road)
         15                                  $19,040,509.25 (per Farm Credit’s Motion for Relief)
         16
                                             Property Taxes:
         17                                  County of San Luis Obispo County Tax
                                             Collector
         18
                                             $13,625.84
         19
                “1172 Property”              FMV $11,500,000
         20
                1172 San Marcos Road       1st TD:
         21     Paso Robles, CA 93446      Farm Credit (cross-collateralized with Live Oak and Texas
         22                                Road)
                Winery facility (42,000 sq $19,040,509.25 (per Farm Credit’s Motion for Relief)
         23     ft) and residential
                apartment.                 Property Taxes:
         24
                                           County of San Luis Obispo County Tax
         25                                Collector
                                           $3,200,000
         26
         27
         28
RESNIK HAYES
 MORADI LLP
                                                              4
        Case 8:20-bk-13014-MW       Doc 114 Filed 06/11/21 Entered 06/11/21 15:02:37          Desc
                                     Main Document    Page 5 of 10


          1    “Texas Road Property”       FMV $4,300,000

          2    APN 027-145-022              1st TD:
          3                                 Farm Credit (cross-collateralized with 1172 and Live Oak)
               42-acre vineyard (permits $19,040,509.25 (per Farm Credit’s Motion for Relief)
          4    obtained for a single-
               family residence but no      Property Taxes:
          5    plan to proceed with         County of San Luis Obispo County Tax
          6    construction at this point). Collector
                                            $6,618.26
          7
          8         4.     I am pleased to report that the Debtor received several bids on the various
          9 real properties.
         10        5.     The Debtor is prepared to accept a bid for the Live Oak property, subject to
         11 the result of the continued hearings on the U.S. Trustee’s (“UST”) Motion to Dismiss or
         12 Convert [Docket No. 60] and senior lienholder Farm Credit’s Motion for Relief from the
         13 Automatic Stay [Docket No. 11], which are set for the same date and time as the Status
         14 Conference this supplement relates to.
         15         6.     The offer on just the Live Oak property (land and two homes) is several
         16 million dollars higher than Farm Credit’s appraisal of the property. It is also about 72% of
         17 the amount of the entire debt owed to Farm Credit.
         18         7.     If the Court allows the Debtor to proceed as the DIP in this Chapter 11 case,
         19 the Debtor will accept the bid and its real estate consultant and broker, Hilco Real Estate,
         20 LLC (“Hilco”), will proceed with drafting a purchase sale agreement, which will be the
         21 basis of an imminently filed motion for approval of sale.
         22        8.     I have instructed the Debtor’s counsel to reveal to Farm Credit’s counsel the
         23 details of the bid on the Live Oak property. However, as the Debtor cannot accept the bid
         24 prior to the conclusion of the June 14, 2021 hearings, those details are not disclosed in the
         25 Debtor’s supplement to its third Status Report [Docket No. 113].
         26       9.     The Debtor can of course submit the details to the Court via whatever is the
         27 appropriate procedure.
         28
RESNIK HAYES
 MORADI LLP
                                                           5
        Case 8:20-bk-13014-MW           Doc 114 Filed 06/11/21 Entered 06/11/21 15:02:37           Desc
                                         Main Document    Page 6 of 10

                      10.    I can confirm that Hilco, at the Debtor’s direction, has performed a robust
          1
               investigation of the proposed buyer. I have reviewed this information and I believe this
          2
               party to be creditworthy and that the offer is sound. I therefore support the Debtor’s
          3
               acceptance of the bid.
          4
                      11.    I am further pleased to report that there is significant interest in the winery
          5
               facility and the vineyard – several bids were received for either just one of the properties,
          6
               or a combination.
          7
                      12.    There is one group in particular that is expected to submit a bid shortly and
          8
               the Debtor and Hilco have determined that the best course of action is to wait on this last
          9
               bid before deciding on how to proceed with regards to the 1172 and Texas Road
         10
               properties. Another consideration is that an accepted offer on the Live Oak property will
         11
               positively impact the interest in the winery facility and the vineyard.
         12
         13
                      I declare under penalty of perjury pursuant to the laws of the United States of
         14
               America that the foregoing is true and correct.
         15
         16
                      Executed this June ___, 2021 at _____________________, California.
         17
         18
         19                                                   By:    SEE NEXT PAGE
         20                                                              Leroy Codding
                                                                            Declarant
         21
         22
         23
         24
         25
         26
         27
         28
RESNIK HAYES
 MORADI LLP
                                                              6
        Case 8:20-bk-13014-MW           Doc 114 Filed 06/11/21 Entered 06/11/21 15:02:37           Desc
                                         Main Document    Page 7 of 10

                      10.    I can confirm that Hilco, at the Debtor’s direction, has performed a robust
          1
               investigation of the proposed buyer. I have reviewed this information and I believe this
          2
               party to be creditworthy and that the offer is sound. I therefore support the Debtor’s
          3
               acceptance of the bid.
          4
                      11.    I am further pleased to report that there is significant interest in the winery
          5
               facility and the vineyard – several bids were received for either just one of the properties,
          6
               or a combination.
          7
                      12.    There is one group in particular that is expected to submit a bid shortly and
          8
               the Debtor and Hilco have determined that the best course of action is to wait on this last
          9
               bid before deciding on how to proceed with regards to the 1172 and Texas Road
         10
               properties. Another consideration is that an accepted offer on the Live Oak property will
         11
               positively impact the interest in the winery facility and the vineyard.
         12
         13
                      I declare under penalty of perjury pursuant to the laws of the United States of
         14
               America that the foregoing is true and correct.
         15
         16
                      Executed this June ___,
                                          11 2021 at _____________________,
                                                      Paso Robles           California.
         17
         18
         19                                                   By:
         20                                                              Leroy Codding
                                                                            Declarant
         21
         22
         23
         24
         25
         26
         27
         28

RESNIK HAYES
 MORADI LLP
                                                             6
        Case 8:20-bk-13014-MW                     Doc 114 Filed 06/11/21 Entered 06/11/21 15:02:37                                       Desc
                                                   Main Document    Page 8 of 10



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled (specify): SUPPLEMENT TO DEBTOR’S STATUS REPORT
[DOCKET NO. 113]; DECLARATION OF LEROY CODDING IN SUPPORT THEREOF will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
6/11/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 6/11/2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

No Judge's Copy required for documents less than 25-pages per GENERAL ORDER 20-06 - IN RE: PROCEDURES FOR
PHASED REOPENING DURING COVID-19 PUBLIC EMERGENCY.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 6/11/2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 6/11/2021                                Ja’Nita Fisher                                        /s/ Ja’Nita Fisher
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 8:20-bk-13014-MW          Doc 114 Filed 06/11/21 Entered 06/11/21 15:02:37             Desc
                                Main Document    Page 9 of 10


 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF) [CONTINUED]:

   •   Nancy S Goldenberg nancy.goldenberg@usdoj.gov
   •   Michael J Gomez mgomez@frandzel.com, dmoore@frandzel.com
   •   Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfir
       m.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan
       @rhmfirm.com
   •   Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rh
       mfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sl
       oan@rhmfirm.com
   •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
   •   Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
   •   Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com

2. SERVED BY UNITED STATES MAIL [CONTINUED]:

Northern Holding, LLC
13217 Jamboree Rd #429
Tustin CA 92782

ALL CREDITORS:

Franchise Tax Board                               P. O. Box 683
Bankruptcy Section MS: A-340                      Washington, DC 20044
PO Box 2952
Sacramento, CA 95812                              Civil Process Clerk
                                                  United States Attorney’s Office
Internal Revenue Service                          Federal Building, Room 7516
PO Box 7346                                       300 North Los Angeles Street
Philadelphia, PA 19101                            Los Angeles, CA 90012

Employment Development Dept.                      Erich Russell
Bankruptcy Group MIC 92E                          2380 Live Oak Road
Po Box 826880                                     Paso Robles, CA 93446
Sacramento, CA 94280
                                                  Farm Credit West
California Department of Tax and Fee              3755 Atherton Rd
Administration                                    11707 Fair Oaks Blvd
Account Information Group MIC:29                  Rocklin, CA 95765
P.O. Box 942879
Sacramento, CA 94279                              Farm Credit West, FLCA
                                                  c/o Frandzel Robins Bloom & Csato, L.C.
U. S. Securities and Exchange Commission          Attn: Michael J. Gomez,Reed Waddell
Attn: Bankruptcy Counsel                          and Gerrick Warrington
444 South Flower Street, Suite 900                1000 Wilshire Boulevard, 19th Floor
Los Angeles, CA 90071-9591                        Los Angeles, California 90017

Attorney General                                  Mortgage Lender Services as Agent
United States Department of Justice               Farm Credit West, FLCA, as Trustee
Ben Franklin Station                              11707 Fair Oaks Blvd
Case 8:20-bk-13014-MW           Doc 114 Filed 06/11/21 Entered 06/11/21 15:02:37      Desc
                                Main Document    Page 10 of 10


Fair Oaks, CA 95628                               Attn: Kevin E. Ralph
                                                  3755 Atherton Dr.
San Luis Obispo Tax Collector                     Rocklin, CA 95765
James Hamilton - ACTTC
1055 Monterey St Room D290                        James W. Hamilton CPA
San Luis Obispo, CA 93408                         1055 Montgomery Street
                                                  Suite D-290
Erich Russell                                     San Luis Obispo, CA 93408
c/o Kari L. Ley
Attorney at Law                                   Mortgage Lender Services as Agent
264 Clovis Ave, Suite 208                         Farm Credit West as Trustee
Clovis, CA 93612                                  11707 Fair Oaks Blvd.
                                                  Fair Oaks, CA 95628
Bank of America
PO Box 15019                                      PG&E
Wilmington, DE 19850                              PO Box 99700
                                                  Sacramento, CA 95899
Capital One
PO Box 60599                                      Sunbelt Rentals
City of Industry, CA 91716                        Po Box 409211
                                                  Atlanta, GA 30384
Electro-Steam Generator Corp.
50 Indel Ave.                                     West Coast Wine Partners
Rancocas, NJ 08073                                134 Church Street
                                                  Sonoma, CA 95476
Farm Credit West
